Exhibit 10.2

 



CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”), effective as of May 1, 2020, (the
“Effective Date”) by and between Hometown International, Inc., a Nevada
corporation (the “Company”), and VCH Limited, a company formed under the laws of
Macau (“Consultant”).

 

The Company desires to retain Consultant and to have Consultant render the
services described in this Agreement, and Consultant desires to become so
engaged, on the terms and conditions set forth herein.

NOW, THEREFORE, Consultant and the Company agree as follows:

1.       Description of Services. The Company hereby retains Consultant to
create and build a presence with high net worth and institutional investors.
Consultant hereby agrees to act in such capacity and to provide the resources,
guidance, feedback, advice and counsel in connection with the PR/IR of the
company with respect to both the buy and sell side of Wall Street. This includes
introducing institutional and individual investors and bankers/analysts to the
company via calls/meetings/webinars, etc. In addition to perform such other
necessary and appropriate duties that are, from time to time, delegated by one
or more officers of the Company (the “Officers”), including, but not limited to,
the provision of the following services to the Company during the term of this
Agreement (collectively, the “Services”):

(a)        Research for strategic acquisitions and or investments to improve
shareholder value, to ensure that sufficient due diligence is performed, and
information is provided to enable the board of directors (“Board”) to form
appropriate judgements;

(b)       Assist in the management of investor relations for the Company, which
includes roadshows, investor calls, etc.;

(c)       Assist in institutional investor relationships and fund raising in the
form of equities, convertible debentures and warrants, including the review of
registration statements and Form D filings; and

(d)        Assist in the search for, and recruitment of, new Board members; and’

(e)       Review SEC filings, including but not limited to all Form 10-Q, Form
10-K and Form 8-K filings.

2.       Term and Termination. The term of this Agreement shall be for one (1)
year and will become effective as of the Effective Date; provided, however, this
Agreement may be terminated by either party hereto, in its sole discretion, upon
thirty (30) days’ prior written notice to the other party or immediately by the
Company for cause. This Agreement may be extended for additional periods upon
the mutual written agreement of the parties.

3.       Compensation and Expenses.

(a)        Compensation. The Company agrees to pay consultant a flat fee of
$25,000 per month] (the “Fee”). The Fee shall be paid to Consultant on the first
day of each calendar month commencing on May 1, 2020.



 



(b)       Expenses. The Company agrees to reimburse Consultant for approved
reasonable and customary expenses related to the performance of the Services,
including, but not limited to, travel expenses, hotel accommodations,
transportation and meals. Receipts for all expenses of ten dollars ($10) or more
are required. The Company shall not be obligated to reimburse Consultant for
expenses in excess of two thousand dollars ($2,000) for any one trip unless
Consultant has obtained prior written approval from the Company to incur such
expenses.

4.       Property of Company.

(a)       Definition. For the purposes of this Agreement, the term “Inventions”
will mean all discoveries, inventions, improvements, modifications,
developments, products, processes, procedures, techniques, methods, compounds,
compositions of matter, formulae, computer software programs, databases,
drawings, designs, notes, documents, information, materials and trade secrets
made, conceived, developed or reduced to practice by Consultant, alone or with
others, which result from, relate to or are in anyway connected with the
Services, or which are funded in whole or in part by the Company or which result
from the use of any premises or resources owned, leased or contracted for by the
Company, including, but not limited to, all discoveries, inventions,
improvements, modifications, developments, products, processes, procedures,
techniques, methods, compounds, compositions of matter, formulae, computer
software programs, databases, drawings, designs, notes, documents, information,
materials and trade secrets made, conceived, developed or reduced to practice by
Consultant, alone or with others, which result from or relate to the development
of Olfaxis’ technology.

(b)       Assignment of Ownership.

(i)       Assignment. Consultant hereby irrevocably transfers and assigns to the
Company any and all of his/her right, title and interest in and to Inventions
(as defined in Section 4(a) above), including, but not limited to, all
copyrights, patent rights, trade secrets and trademarks and intellectual
property related thereto. Inventions will be the sole property of the Company.
The Company will have the sole right to determine the treatment of any
Inventions, including the right to keep them as trade secrets, to file and
execute patent applications on them, to use and disclose them without prior
patent application, to file registrations for copyrights or trademarks on them
in its own name or to follow any other procedure that the Company deems
appropriate.

(ii)       Disclosure, Assistance and Confidentiality. Consultant agrees: (A) to
disclose all Inventions to the Company promptly, in writing; (B) to cooperate
with and assist the Company to apply for and to prosecute, and to execute any
applications and/or assignments and/or other documents reasonably necessary to
obtain or maintain any patent, copyright, trademark or other statutory
protection for Inventions in the Company’s name as the Company deems
appropriate; (C) to deliver to the Company evidence for interference purposes or
other legal proceedings, to testify in any interference or other legal
proceedings and to otherwise assist the Company related thereto, whenever
reasonably requested to do so by the Company; and (D) to otherwise treat all
Inventions as “Confidential Information” (as defined below). Consultant hereby
grants the Company a limited power of attorney to execute any documents
necessary or appropriate to effectuate the Company’s rights hereunder. If
Consultant has any question as to whether a given invention, discovery or the
like qualifies as an “Invention” hereunder, Consultant will inform the Company
of the nature of such invention or discovery for determination as to whether
such is an Invention.

(iii)       Reimbursement of Expenses. The Company will reimburse Consultant for
all reasonable expenses incurred by him/her at the Company’s request in
assisting the Company to protect its rights in any Invention.



2

 



5.       Confidential Information.

(a)       Acknowledgment and Definition. Consultant acknowledges that he will
acquire information and materials from the Company and knowledge about the
Company’s business, products, techniques, experimental work, customers, clients
and suppliers. Consultant further acknowledges that all such techniques,
knowledge, information and materials acquired, including, but not limited to,
any techniques, knowledge, information and material concerning the company’s
olfactory measurement technology, as well as the existence, terms and conditions
of this Agreement, and the Inventions are the trade secrets and confidential and
proprietary information of the Company (collectively, the “Confidential
Information”). Confidential Information will not include, however, any
information which is or becomes generally and publicly available through no
fault of, or breach of this Agreement by, Consultant.

(b)       Maintaining Confidentiality. To ensure the continued confidentiality
of the Confidential Information, Consultant agrees as follows:

(i)       to hold all Confidential Information in strict confidence; not to
disclose it to others; not to use it in any way, commercially or otherwise,
except in performing the Services; and not to allow any unauthorized person
access to it;

(ii)       to take all action reasonably necessary to protect the
confidentiality of the Confidential Information including, without limitation,
implementing and enforcing operating procedures to minimize the possibility of
unauthorized use or copying of the Confidential Information; and

(iii)       that Confidential Information furnished to Consultant by the Company
or produced by Consultant or others in connection with the Services will be and
remain the sole property of the Company. Consultant agrees to return all
Confidential Information and any materials or other property provided by the
Company promptly, at the Company’s request, upon expiration of this Agreement or
upon termination of Consultant’s Services by Consultant or by the Company for
any reason, whichever occurs first. Consultant agrees not to retain any
Confidential Information or reproductions thereof, or other such property or
materials, after such request, expiration or termination.



6.        Consultant Liability. Consultant shall carry out his/her functions and
duties for the Company in good faith, in a manner he/she reasonably believes to
be in the best interests of the Company and with the care that an ordinarily
prudent person in a like position would use under similar circumstances.
Consultant shall not be liable to the Company for his/her acts or omissions
hereunder, other than (i) act or omissions that Consultant at the time thereof
knew or believed were clearly in conflict with the best interest of the Company,
(ii) any transaction from which Consultant derived an improper personal benefit
or (iii) acts or omissions occurring prior to the date of this Agreement.

7.       No Conflicts. Consultant represents and warrants that neither this
Agreement nor the performance thereof will conflict with or violate any
obligation of Consultant or right of third party.

8.       Notices. Any notice required or permitted hereunder will be given in
writing and will be deemed effectively given as follows: (a) upon personal
delivery; (b) three (3) days after deposit in the United States mail by
certified or registered mail (return receipt requested); (c) one (1) business
day after its deposit with any return receipt express courier, such as Federal
Express, for next day delivery (prepaid); or (d) one (1) business day after
transmission by facsimile, and receipt of a facsimile confirmation, addressed to
the other party at its address (or facsimile number, in the case of transmission
by telecopier) or to such address as such party may designate in writing from
time to time to the other party.



3

 

 

9.       Governing Law; Severability; Entire Agreement, Amendment. This
Agreement will be construed and enforced in accordance with the internal laws of
the State of North Carolina, excluding that body of laws pertaining to conflict
of laws. If any provision of this Agreement is determined by a court of law to
be illegal or unenforceable, then such provision will be enforced to the maximum
extent possible and the other provisions will remain in full force and effect.
This Agreement and the documents referred to herein are the entire agreement of
the parties with respect to the subject matter hereof and supercede any prior or
contemporaneous agreements. This Agreement may only be amended by a writing
signed by both parties hereto.

10.       Jurisdiction and Venue. Any action at law or in equity arising
directly or indirectly in connection with, related to or in any way connected
with this Agreement or any provisions hereof, shall be litigated exclusively in
the state or federal courts located in Wake County, North Carolina. The parties
hereto waive any right such party may otherwise have to transfer or change the
venue of any litigation brought or arising in connection with this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the Effective Date.

 



    COMPANY               Hometown International, Inc.               By: /s/
Paul F. Morina       Name: Paul F. Morina       Title: President              
CONSULTANT               VCH Limited               By: /s/ Michael R. Tyldesley
      Name: Michael R. Tyldesley       Title: Managing Partner  

 

 

 





4

